 

 Exhibit 10.05

 

SEVENTH AMENDMENT TO LEASE

 

THIS SEVENTH AMENDMENT TO LEASE (“Agreement”) dated this 6th day of December,
2010, is made and entered into by and between HOLLIS STREET INVESTORS, L.L.C., a
Delaware limited liability company (“Landlord”) and LEAPFROG ENTERPRISES, INC.,
a Delaware corporation (“Tenant”).

 

BACKGROUND

 

A.           Landlord and Tenant entered into that certain Lease Agreement dated
November 14, 2000, for approximately 40,060 rentable square feet of space (the
“Premises”) located at 6401 Hollis Street, Suite 150, Emeryville, California, as
more fully described in the Lease.

 

B.           The Lease has been amended by a First Amendment to Lease dated
April 30, 2001.

 

C.           The Lease has been amended by a Second Amendment to Lease dated
February 22, 2002, whereby the Premises were expanded by an additional 30,770
rentable square feet and Tenant’s Pro Rata Share was increased to Fifty-One and
Sixty-Two Hundredths Percent (51.62%).

 

D.           The Lease has been amended by a Third Amendment to Lease dated
March 27, 2003, whereby the Premises were expanded by an additional 31,980
rentable square feet and Tenant’s Pro Rata Share was increased to Seventy-Four
and Ninety-Three Hundredths Percent (74.93%).

 

E.           The Lease has been amended by a Fourth Amendment to Lease dated
March 27, 2003.

 

F.           The Lease has been amended by a Fifth Amendment to Lease dated
March 7, 2005, whereby the Lease Term was extended until March 31, 2016.

 

G.           The Lease has been amended by a Sixth Amendment to Lease dated
March 22, 2006, whereby the size of the Premises was increased by an additional
34,393 rental square feet known as Suite 125.

 

H.           The Lease Agreement, as amended from time to time, is referred to
as the “Lease”.

 

I.           The Premises currently contain 137,203 rentable square feet.

 

J.           The current term of the Lease expires on March 31, 2016.

 

K.          Tenant desires to reduce the size of the Premises by terminating the
Lease as to Suite 175 consisting of 30,770 rental square feet and to amend the
terms and conditions of the Lease as set forth in this Agreement.

 

 

 

 

L.           Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to them in the Lease.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereby mutually agree as follows:

 

1.          VACATION AND SURRENDOR OF SUITE 175. Effective as of January 7, 2011
(the “Effective Date”) Tenant shall give, grant and surrender Suite 175 to
Landlord and all of the right, title and interest whatsoever of Tenant in Suite
175. Tenant shall vacate and surrender Suite 175 no later than the Effective
Date. Landlord has inspected Suite 175 and agrees that, subject to Tenant’s
removal of its Personal Property and repair of any damage caused by such
removal, Tenant shall not be required to perform any work in, or remove any
Alterations from, Suite 175 prior to Tenant’s surrender thereof.

 

2.          TERMINATION FEES. As a condition to the effectiveness of this
Agreement, Tenant shall pay to Landlord on the Effective Date the sum Three
Hundred Forty-Four Thousand Six Hundred Eighty-Seven and 18/100 Dollars
($344,687.18), comprised of Two Hundred Seventy-Eight Thousand Four Hundred
Forty-Three and 51/100 Dollars ($278,443.51) as a termination fee, and Sixty-Six
Thousand Two Hundred Forty-Three and 67/100 Dollars ($66,243.67) as the total
rent for Suite 175 for January, 2011. On February 1, 2011, Tenant shall pay
Landlord another payment of Sixty-Six Thousand Two Hundred Forty-Three and
67/100 Dollars ($66,243.67) as the total rent for Suite 175 for February, 2011.
On March 1, 2011, Tenant shall pay Landlord a final payment of Sixty-Six
Thousand Two Hundred Forty-Three and 67/100 Dollars ($66,243.67) as the total
rent for Suite 175 for March, 2011.

 

3.          PREMISES. The square footage of the Premises is currently 137,203
rentable square feet. As of the Effective Date, the term “Premises” shall no
longer include Suite 175 consisting of 30,770 RSF and shall consist of 106,433
rentable square feet, composed of the following:

 

Suite 2 (Suite 100)   31,980 RSF Suite 3 (Suite 150)   40,060 RSF Suite 4 (Suite
125)   34,393 RSF Total   106,433 RSF

 

4.          TENANT’S PRO RATA SHARE. As of the Effective Date, Tenant’s Pro Rata
Share for the Premises shall be reduced to Seventy-Seven and Fifty-Seven
Hundredths Percent (77.57%).

 

5.          RENT. The definition of “Base Rent” in Section 1 of the Lease is
hereby amended to reflect that, (a) the Base Rent for Suite 4 (Suite 125) shall
remain as set forth in the Sixth Amendment to Lease, and (b) as of the Effective
Date, the Base Rent for Suite 2 (Suite 100) and Suite 3 (Suite 150) shall be as
set forth below, payable in equal monthly installments, in advance, on the first
business day of each and every month of the Term.

 

2

 

 

New Rent Structure

 

Time Period  Suite 2 (#100)   Suite 3 (#150)   Total  01/01/11 – 12/31/11 
$50,204.49   $62,889.06   $113,093.55  01/01/12 – 12/31/12  $51,283.82  
$64,241.08   $115,524.90  01/01/13 – 12/31/13  $52,390.13   $65,626.91  
$118,017.04  01/01/14 – 12/31/14  $53,524.09   $67,047.38   $120,571.47 
01/01/15 – 12/31/15  $54,686.41   $68,503.36   $123,189.77  01/01/16 – 3/31/16 
$55,877.78   $69,995.75   $125,873.53 

 

6.          PARKING.

 

(a)          Tenant has the right to use Four (4) parking spaces per 1,000
rentable square feet of leased area in Suite 2 (Suite 100) and Suite 3 (Suite
100) for a total of 128 and 160 parking stalls, respectively. Tenant has the
right to use and Two and Seventy-Five Hundredths (2.75) parking spaces per 1,000
rentable square feet of leased area in Suite 4 (Suite 125) pursuant to the Sixth
Amendment, for a total of 95 parking stalls. The aggregate parking rights in the
Premises as of the Effective Date are as follows:

 

Suite 2 (Suite 100)   128  parking stalls  Suite 3 (Suite 150)   160  parking
stalls Suite 4 (Suite 125)   95  parking stalls Total   383  parking stalls

 

In order to achieve the above-stated parking ratio, some parking may be tandem
parking requiring an attendant. Tenant agrees that in that event the cost of the
parking attendant shall be an Operating Expense and Tenant will be liable for
its pro rata share.

 

(b)          Notwithstanding the above, Tenant shall continue to have the right
to use unlimited parking spaces beyond Tenant’s allocation (the “Additional
Parking Spaces”) until such time as all parking spaces in the Project have been
allocated to tenants. Provided that Landlord may notify Tenant from time to time
as Landlord leases additional space in the Project of the number of Additional
Parking Spaces that Tenant must relinquish so that Landlord can provide parking
spaces for other tenants in the Project (which parking for other tenants shall
not exceed four (4) spaces per 1,000 rentable square feet of leased area)
without implementing tandem parking. After Tenant has relinquished its right to
use all of the Additional Parking Spaces, Landlord may need to implement tandem
parking for all tenants.

 

3

 



 

7.          TERMINATION RIGHT. Tenant’s termination rights in Paragraph 10 of
the Fifth Amendment shall continue in effect as to Suite 100 and shall be
terminated as to any other Suite. Subparagraph 10(b) is hereby revised to read
as follows:

 

“(b) Tenant shall have provided Landlord with written notice of Tenant’s
intention to exercise the option to terminate the Lease as to Suite 100, which
notice must be received by Landlord no later than eighteen (18) months prior to
the Effective Termination Date;”

 

8.          AUTHORITY. Tenant represents and warrants that all necessary
corporate actions have been duly taken to permit Tenant to enter into this
Agreement and that the person signing this Agreement on behalf of Tenant has
been duly authorized and instructed to execute this Agreement. Landlord
represents and warrants that all necessary company actions have been duly taken
to permit Landlord to enter into this Agreement and that the person signing this
Agreement on behalf of Landlord has been duly authorized and instructed to sign
this Agreement.

 

9.          BROKERS. Each of Landlord and Tenant warrants and represents that it
has dealt with no real estate broker in connection with this Agreement and that
no broker is entitled to any commission on account of this Agreement. The party
who breaches this warranty shall defend, hold harmless and indemnify the other
from any loss, cost, damage or expense, including reasonable attorneys’ fees,
arising from the breach; Landlord’s indemnity of Tenant shall include claims by
the Broker. Landlord is solely responsible for paying the commission of the
Broker in accordance with a separate agreement.

 

10.         FULL FORCE AND EFFECT. Except as expressly modified above, all terms
and conditions of the Lease remain in full force and effect and are hereby
ratified and confirmed. Landlord and Tenant hereby acknowledge and agree that,
except as provided in this Agreement, the Lease has not been modified, amended,
canceled, terminated, released, superseded or otherwise rendered of no force or
effect.

 

4

 

 

Designated Address for Landlord:   LANDLORD:       c/o Kennedy Associates Real
Estate Counsel, LP   Hollis Street Investors II LLC, a Delaware limited Attn:
Executive Vice President – Asset   liability company Management                
1215 Fourth Avenue, Suite 2400   By:  Hollis Street Investors, L.L.C, a Delaware
Seattle, WA  98161     limited liability company, its Sole Member Facsimile:
206-682-4769                       By:  MEPT Hollis Street Investors LLC, a and
to:       Delaware limited liability company, its         Manager c/o Kennedy
Associates Real Estate Counsel, LP                 Attn: Vice President – Asset
Management       By:  MEPT Edgemoor REIT LLC, a 7315 Wisconsin Ave., Ste. 350
West         Delaware limited liability company, Bethesda, MD  20814         its
Manager Facsimile: 301-656-9339                           By:  Kennedy
Associates Real Estate and to:           Counsel, LP., its Authorized          
  Signatory MEPT Edgemoor REIT, LLC                 c/o NewTower Trust Company  
        By:  Kennedy Associates Real Attn: President/MEPT or Patrick O. Mayberry
            Estate Counsel GP, LLC, 3 Bethesda Metro Center, Suite 1600        
    its General Partner Bethesda, MD  20814                 Facsimile:
240-235-9961                               By: /s/ Michael R. McCormick        
      Name:  Michael R. McCormick               Its: Senior Vice President

 

Designated Address for Tenant: TENANT:         Leapfrog Enterprises, Inc.
Leapfrog Enterprises, Inc., a Delaware Attn: Director of Real Estate and
Facilities corporation 6401 Hollis Street     Emeryville, CA 94608       By: /s/
Mark Etnyre With a copy to: Name: Mark Etnyre   Its: CFO Leapfrog Enterprises,
Inc.     Attn: General Counsel     6401 Hollis Street     Emeryville, CA 94608  
 

 



5

